The parties will be referred to as they appeared in the trial court. William Yantis, as plaintiff, brought this action against Charles L. Kern and Kern Oil Company, as defendants, to recover for balance alleged to be due for five cars of oil sold by the plaintiff to defendants. Verdict was for plaintiff, on which judgment was rendered and the defendants have appealed.
The only assignment of error urged and discussed is that the evidence is insufficient to support the verdict. This assignment cannot be considered, and nothing is presented here for review, for the reason that the defendants neither demurred to the evidence of the plaintiff nor requested a directed verdict in their favor. Schmucker v. Clifton, 62 Okla. 249,162 P. 1094.
Therefore, the judgment of the trial court is affirmed.
By the Court: It is so ordered. *Page 197